Title: To George Washington from Nathanael Greene, 27 April 1781
From: Greene, Nathanael
To: Washington, George


                        

                            
                            Sir
                            Camp at Saunders’s Creek, April 27th 1781
                        
                        I have inclosed a Copy of my Letter to Congress, & am to acknowledge the receipt of a Letter from
                            your Excellency dated the 27th of March. I have the honor to be with great respect, Your Excellencys most obt and most
                            humble servant
                        
                            Nath. Greene

                        
                    